        Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION


TAMIKA DRUMMOND,                                      Case No.: 5:20-cv-01362-DAE

               PLAINTIFF,

     vs.
                                                      FIRST AMENDED
EQUIFAX INFORMATION SERVICES, LLC.,                   COMPLAINT
a Georgia limited liability company,

TRANS UNION, LLC, an Illinois limited liability       JURY TRIAL DEMAND
company,

FIRST PREMIER BANK, a foreign bank,

FIRST SAVINGS BANK, a foreign bank,

PHOENIX RECOVERY GROUP d/b/a
TOLTECA ENTERPRISES, INC., a domestic
corporation, and

NATIONAL CREDIT ADJUSTERS, LLC, a
foreign limited liability company,

                DEFENDANTS.



      NOW COMES THE PLAINTIFF, TAMIKA DRUMMOND, by and through

her attorneys of record, and for her First Amended Complaint against the

Defendants, would respectfully show the Court as follows:
     Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 2 of 23




                              JURISDICTION

1. This Court has jurisdiction under 15 U.S.C. §1681p.

2. This is an action brought by a consumer for a violation of the Fair Credit

   Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).

                                   VENUE

3. Venue is proper in the Western District of Texas San Antonio Division,

   pursuant to 28 U.S. Code §1391 as the Defendants have sufficient minimum

   contacts to conduct business in the State of Texas.


                                  PARTIES

4. Plaintiff is a natural person residing in the City of San Antonio, Bexar County,

   Texas. Plaintiff is a consumer as that term is defined by the FCRA, 15 U.S.C.

   §1681, et seq, at §1681a(c).

5. The Defendants to this lawsuit are:

      a. Equifax Information Services LLC (“Equifax”), a foreign limited

         liability company that conducts business in the State of Texas and may

         be served with process through its Registered Agent, Corporation

         Service Company at 211 E. 7th Street Suite 620, Austin, Texas 78701.

      b. Trans Union, LLC (“Trans Union”), a foreign limited liability company

         that conducts business in the State of Texas and may be served with
    Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 3 of 23




         process through its Registered Agent, The Prentice Hall Corporation

         System at 211 E. 7th Street Suite 620, Austin, Texas 78701.

      c. First Premier Bank (“First Premier”), a foreign bank that conducts

         business in the State of Texas.

      d. First Savings Bank (“First Savings”), a foreign bank that conducts

         business in the State of Texas.

      e. Phoenix Recovery Group d/b/a Tolteca Enterprises, Inc. (“PRG”), a

         domestic corporation that conducts business in the State of Texas and

         may be served with process through its Registered Agent, Frank

         Gamboa at 2939 Mossrock, Suite 220, San Antonio, Texas 78230.

      f. National Credit Adjusters, LLC (“NCA”), a foreign corporation that

         conducts business in the State of Texas and may be served with process

         through its Registered Agent, Corporation Service Company d/b/a CSC

         Lawyers Inc. at 211 E 7th St., Suite 620, Austin, Texas 78701.

                      GENERAL ALLEGATIONS

6. First Premier, First Savings, PRG and NCA (collectively "Furnishers") are

   inaccurately reporting their Tradelines ("Errant Tradelines") with the

   erroneous and damaging notation of “account in dispute” on Plaintiff's

   Equifax and Trans Union credit files.
     Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 4 of 23




7. First Premier is inaccurately reporting its Tradelines with an erroneous

   notation of “account in dispute” on Plaintiff’s Equifax and Trans Union

   credit files.

8. First Savings is inaccurately reporting two of its Tradelines with an

   erroneous notation of “account in dispute.” The first Tradeline was reported

   on Plaintiff’s Equifax credit file while the second Tradeline was reported on

   Plaintiff’s Trans Union credit file.

9. PRG is inaccurately reporting its Tradeline with an erroneous notation of

   “account in dispute” on Plaintiff’s Trans Union credit file.

10. NCA is inaccurately reporting its Tradeline with an erroneous notation of

   “account in dispute” on Plaintiff’s Equifax credit file.

11. Plaintiff no longer disputes the Errant Tradelines.

12. On March 25, 2020, Plaintiff obtained her Equifax and Trans Union credit

   disclosures and noticed the Errant First Premier, First Savings and PRG

   Tradelines reporting with a notation of “account in dispute.”

13. On or about May 14, 2020, Plaintiff submitted a letter to Equifax and Trans

   Union stating that she no longer disputes the Errant First Premier, First

   Savings, and PRG Tradelines and requesting that the credit bureaus remove

   the notation of “account in dispute.”
     Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 5 of 23




14.Equifax and Trans Union forwarded Plaintiff’s consumer dispute to the

   Furnishers regarding the Errant First Premier, First Savings and PRG

   Tradelines. The Furnishers received Plaintiff’s consumer dispute from

   Equifax and Trans Union.

15.Plaintiff did not receive Equifax’s or Trans Union’s investigation results

   regarding the Errant First Premier, First Savings and PRG Tradelines.

   Therefore, on June 15, 2020, Plaintiff obtained her Equifax and Trans

   Union credit disclosures, which showed Equifax, Trans Union and First

   Premier, First Savings and PRG failed or refused to remove the notation of

   “account in dispute.”

16. On June 15, 2020, Plaintiff noticed that the Errant NCA Tradeline was

   reporting with a notation of “account in dispute.” On or about September 28,

   2020, Plaintiff submitted a letter to Equifax stating that she no longer disputes

   the Errant NCA Tradeline and requesting that the credit bureau remove the

   notation of “account in dispute.”

17. Equifax forwarded Plaintiff’s consumer dispute to NCA received Plaintiff’s

   consumer dispute from Equifax.

18. Equifax, Trans Union and the Furnishers did not consult the Credit Reporting

   Resource Guide as part of its investigation of Plaintiff’s dispute.
     Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 6 of 23




19.Plaintiff had not received Equifax’s investigation results regarding the Errant

   NCA Tradeline. Therefore, on November 12, 2020, Plaintiff obtained

   her Equifax credit disclosure, which showed Equifax and NCA failed or

   refused to remove the notation of “account in dispute.”

20. As a direct and proximate cause of the Defendants’ negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. §

   1681, et seq., Plaintiff has suffered damage to her credit, as well as

   significant emotional damage. Plaintiff has experienced humiliation, mental

   distress and anxiety due to the damage to her reputation from Defendants’

   failure to correct the errors in her credit files or improve her financial

   situation by obtaining new or more favorable credit terms as a result of the

   Defendants’ violations of the FCRA.

                                   COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                  BY FIRST PREMIER

21. Plaintiff incorporates paragraphs 6-16 herein as if recited verbatim.

22. After being informed by Equifax and Trans Union of Plaintiff’s consumer

   dispute erroneous notations, First Premier negligently failed to conduct a

   proper investigation of Plaintiff’s dispute as required by 15 U.S.C. 1681s-

   2(b).
      Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 7 of 23




23. First Premier negligently failed to review all relevant information available

    to it and provided by Equifax and Trans Union in conducting its

    reinvestigation as required by 15 U.S.C. 1681s-2(b) and failed to direct

    Equifax and Trans Union to remove the notation of “account in dispute.”

24.The Errant Tradelines are inaccurate and creating a misleading impression on

    Plaintiff’s consumer credit files with Equifax and Trans Union to which it is

    reporting such tradelines.

25. As a direct and proximate cause of First Premier’s negligent failure to

    perform its duties under the FCRA, Plaintiff has suffered damages, mental

    anguish, suffering, humiliation, and embarrassment.

26. First Premier is liable to Plaintiff by reason of its violations of the FCRA in

    an amount to be determined by the trier of fact together with reasonable

    attorneys’ fees pursuant to 15 U.S.C. 1681o.

27.Plaintiff has a private right of action to assert claims against First Premier

    arising under 15 U.S.C. 1681s-2(b).

          WHEREFORE, PLAINTIFF PRAYS this court grant her a

judgment against the Defendant First Premier for damages, costs, interest, and

attorneys’ fees.

                                 COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                 BY FIRST PREMIER
     Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 8 of 23




28. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

29.After being informed by Equifax and Trans Union that Plaintiff disputed the

   accuracy of the information it was providing, First Premier willfully failed to

   conduct a proper reinvestigation of Plaintiff’s dispute, and willfully failed to

   direct Equifax and Trans Union to remove the notation of “account in

   dispute.”

30.First Premier willfully failed to review all relevant information available to it

   and provided by Equifax and Trans Union as required by 15 U.S.C. 1681s-

   2(b).

31.As a direct and proximate cause of First Premier’s willful failure to perform

   its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

32.First Premier is liable to Plaintiff for either statutory damages or actual

   damages she has sustained by reason of its violations of the FCRA in an

   amount to be determined by the trier fact, together with an award of punitive

   damages in the amount to be determined by the trier of fact, as well as for

   reasonable attorneys’ fees and costs she may recover therefore pursuant to 15

   U.S.C. 1681n.

           WHEREFORE, PLAINTIFF PRAYS this court grant her a
     Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 9 of 23




 judgment against the Defendant First Premier for the greater of statutory or

 actual damages, plus punitive damages, along with costs, interest, and attorneys’

 fees.

                                 COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                  BY FIRST SAVINGS

33. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

34. After being informed by Equifax and Trans Union of Plaintiff’s consumer

   dispute erroneous notations, First Savings negligently failed to conduct a

   proper investigation of Plaintiff’s dispute as required by 15 U.S.C. 1681s-

   2(b).

35.First Savings negligently failed to review all relevant information available to

   it and provided by Equifax and Trans Union in conducting its reinvestigation

   as required by 15 U.S.C. 1681s-2(b) and failed to direct Equifax and Trans

   Union to remove the notation of “account in dispute.”

36.The Errant Tradelines are inaccurate and creating a misleading impression on

   Plaintiff’s consumer credit files with Equifax and Trans Union to which it is

   reporting such tradelines.

37. As a direct and proximate cause of First Savings’ negligent failure to perform

   its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.
    Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 10 of 23




38. First Savings is liable to Plaintiff by reason of its violations of the FCRA in

   an amount to be determined by the trier of fact together with reasonable

   attorneys’ fees pursuant to 15 U.S.C. 1681o.

39. Plaintiff has a private right of action to assert claims against First Savings

   arising under 15 U.S.C. 1681s-2(b).

           WHEREFORE, PLAINTIFF PRAYS this court grant her a

judgment against the Defendant First Savings for damages, costs, interest, and

attorneys’ fees.

                                 COUNT IV

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                 BY FIRST SAVINGS

40. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

41. After being informed by Equifax and Trans Union that Plaintiff disputed the

   accuracy of the information it was providing, First Savings willfully refused

   to conduct a proper reinvestigation of Plaintiff’s dispute, and willfully refused

   to direct Equifax and Trans Union to remove the notation of “account in

   dispute.”

42. First Savings willfully refused to review all relevant information available to

   it and provided by Equifax and Trans Union as required by 15 U.S.C. 1681s-

   2(b).
     Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 11 of 23




43. As a direct and proximate cause of First Savings’ willful failure to perform

   its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

44. First Savings is liable to Plaintiff for either statutory damages or actual

   damages she has sustained by reason of its violations of the FCRA in an

   amount to be determined by the trier fact, together with an award of punitive

   damages in the amount to be determined by the trier of fact, as well as for

   reasonable attorneys’ fees and costs she may recover therefore pursuant to 15

   U.S.C. 1681n.


          WHEREFORE, PLAINTIFF PRAYS this court grant her a

judgment against the Defendant First Savings for the greater of statutory or actual

damages, plus punitive damages, along with costs, interest, and attorneys’ fees.

                                  COUNT V

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY PRG

45. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

46. After being informed by Trans Union of Plaintiff’s consumer dispute

   erroneous notations, PRG negligently failed to conduct a proper investigation

   of Plaintiff’s dispute as required by 15 U.S.C. 1681s-2(b).
    Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 12 of 23




47. PRG negligently failed to review all relevant information available to it and

   provided by Trans Union in conducting its reinvestigation as required by 15

   U.S.C. 1681s-2(b) and failed to direct Trans Union to remove the notation of

   “account in dispute.”

48. The Errant Tradeline is inaccurate and creates a misleading impression on

   Plaintiff’s consumer credit files with Trans Union to which it is reporting such

   tradeline.

49. As a direct and proximate cause of PRG’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

50. PRG is liable to Plaintiff by reason of its violations of the FCRA in an amount

   to be determined by the trier of fact together with reasonable attorneys’ fees

   pursuant to 15 U.S.C. 1681o.

51. Plaintiff has a private right of action to assert claims against PRG arising

   under 15 U.S.C. 1681s-2(b).

         WHEREFORE, PLAINTIFF PRAYS this court grant her a

judgment against the Defendant PRG for damages, costs, interest, and attorneys’

fees.

                                 COUNT VI

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY PRG
    Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 13 of 23




52. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

53. After being informed by Trans Union that Plaintiff disputed the accuracy of

   the information it was providing, PRG willfully refused to conduct a proper

   reinvestigation of Plaintiff’s dispute, and willfully refused to direct Trans

   Union to remove the notation of “account in dispute.”

54. PRG willfully refused to review all relevant information available to it and

   provided by Trans Union as required by 15 U.S.C. 1681s-2(b).

55. As a direct and proximate cause of PRG willful failure to perform its duties

   under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

   humiliation, and embarrassment.

56. PRG is liable to Plaintiff for either statutory damages or actual damages she

   has sustained by reason of its violations of the FCRA in an amount to be

   determined by the trier fact, together with an award of punitive damages in

   the amount to be determined by the trier of fact, as well as for reasonable

   attorneys’ fees and costs she may recover therefore pursuant to 15 U.S.C.

   1681n.

         WHEREFORE, PLAINTIFF PRAYS this court grant her a

judgment against the Defendant PRG for the greater of statutory or actual

damages, plus punitive damages, along with costs, interest, and attorneys’ fees.
    Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 14 of 23




                                COUNT VII

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY NCA

57. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

58. After being informed by Equifax of Plaintiff’s consumer dispute erroneous

   notation, NCA negligently failed to conduct a proper investigation of

   Plaintiff’s dispute as required by 15 U.S.C. 1681s-2(b).

59. NCA negligently failed to review all relevant information available to it and

   provided by Equifax in conducting its reinvestigation as required by 15 U.S.C.

   1681s-2(b), and failed to direct Equifax to remove the notation of “account in

   dispute.”

60. The Errant Tradeline is inaccurate and creates a misleading impression on

   Plaintiff’s consumer credit files with Equifax to which it is reporting such

   tradeline.

61. As a direct and proximate cause of NCA’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

62. NCA is liable to Plaintiff by reason of its violations of the FCRA in an amount

   to be determined by the trier of fact together with reasonable attorneys’ fees

   pursuant to 15 U.S.C. 1681o.
    Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 15 of 23




63. Plaintiff has a private right of action to assert claims against NCA arising

   under 15 U.S.C. 1681s-2(b).

         WHEREFORE, PLAINTIFF PRAYS this court grant her a

judgment against the Defendant NCA for damages, costs, interest, and attorneys’

fees.

                                COUNT VIII

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY NCA

64. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

65. After being informed by Equifax that Plaintiff disputed the accuracy of the

   information it was providing, NCA willfully refused to conduct a proper

   reinvestigation of Plaintiff’s dispute, and willfully refused to direct Equifax

   to remove the notation of “account in dispute.”

66. NCA willfully refused to review all relevant information available to it and

   provided by Equifax as required by 15 U.S.C. 1681s-2(b).

67. As a direct and proximate cause of NCA’s willful failure to perform its duties

   under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

   humiliation, and embarrassment.

68. NCA is liable to Plaintiff for either statutory damages or actual damages she

   has sustained by reason of its violations of the FCRA in an amount to be

   determined by the trier fact, together with an award of punitive damages in
     Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 16 of 23




   the amount to be determined by the trier of fact, as well as for reasonable

   attorneys’ fees and costs she may recover therefore pursuant to 15 U.S.C.

   1681n.

          WHEREFORE, PLAINTIFF PRAYS this court grant her a

judgment against the Defendant NCA for the greater of statutory or actual

damages, plus punitive damages, along with costs, interest, and attorneys’ fees.

                                 COUNT IX

          NEGLIGENT VIOLATION OF THE FAIR CREDIT
                REPORTING ACT BY EQUIFAX

69. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

70. Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 U.S.C. 1681a.

71. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

72. Equifax negligently failed to maintain and/or follow reasonable procedures

   to assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 U.S.C. 1681e(b).

73. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

   negligently failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.
    Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 17 of 23




74. As a direct and proximate cause of Equifax’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

75. Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier fact together with her reasonable

   attorneys’ fees pursuant to 15 U.S.C. 1681o.

         WHEREFORE, PLAINTIFF PRAYS this court grant her a

judgment against Equifax for actual damages, costs, interest, and attorneys’ fees.

                                  COUNT X

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                   BY EQUIFAX

76. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

77. Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 U.S.C. 1681a.

78. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

79. Equifax willfully refused to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information that it reported to one

   or more third parties pertaining to Plaintiff, in violation of 15 U.S.C. 1681e(b).
     Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 18 of 23




80. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

    willfully refused to conduct a reasonable reinvestigation as required by 15

    U.S.C. 1681i.

81. As a direct and proximate cause of Equifax’s willful failure to perform its

    duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

    and suffering, humiliation, and embarrassment.

82. Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

    amount to be determined by the trier of fact together with her reasonable

    attorneys’ fees pursuant to 15 U.S.C. 1681n.

          WHEREFORE, PLAINTIFF PRAYS this court grant her a

judgment against Defendant Equifax for the greater of statutory or actual

damages, plus punitive damages along with costs, interest, and reasonable

attorneys’ fees.

                                 COUNT XI

           NEGLIGENT VIOLATION OF THE FAIR CREDIT
               REPORTING ACT BY TRANS UNION

83. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

84. Defendant Trans Union prepared, compiled, issued, assembled, transferred,

    published, and otherwise reproduced consumer reports regarding Plaintiff as

    that term is defined in 15 U.S.C. 1681a.
    Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 19 of 23




85. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

86. Trans Union negligently failed to maintain and/or follow reasonable

   procedures to assure maximum possible accuracy of the information it

   reported to one or more third parties pertaining to Plaintiff, in violation of 15

   U.S.C. 1681e(b).

87. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Trans

   Union negligently failed to conduct a reasonable reinvestigation as required

   by 15 U.S.C. 1681i.

88. As a direct and proximate cause of Trans Union’s negligent failure to perform

   its duties under the FCRA, Plaintiff has suffered actual damages, mental

   anguish and suffering, humiliation, and embarrassment.

89.Trans Union is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier fact together with her reasonable

   attorneys’ fees pursuant to 15 U.S.C. 1681o.

         WHEREFORE, PLAINTIFF PRAYS this court grant her a

judgment against Trans Union for actual damages, costs, interest, and attorneys’

fees.

                                 COUNT XII

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                 BY TRANS UNION
    Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 20 of 23




90. Plaintiff incorporates paragraphs 6-16 as if recited verbatim.

91. Defendant Trans Union prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 U.S.C. 1681a.

92. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

93. Trans Union willfully failed to maintain and/or follow reasonable procedures

   to assure maximum possible accuracy of the information that it reported to

   one or more third parties pertaining to Plaintiff, in violation of 15 U.S.C.

   1681e(b).

94. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Trans

   Union willfully failed to conduct a reasonable reinvestigation as required by

   15 U.S.C. 1681i.

95. As a direct and proximate cause of Trans Union’s willful failure to perform

   its duties under the FCRA, Plaintiff has suffered actual damages, mental

   anguish and suffering, humiliation, and embarrassment.

96. Trans Union is liable to Plaintiff by reason of its violations of the FCRA in

   an amount to be determined by the trier of fact together with her reasonable

   attorneys’ fees pursuant to 15 U.S.C. 1681n.

         WHEREFORE, PLAINTIFF PRAYS this court grant her a
        Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 21 of 23




 judgment against Defendant Trans Union for the greater of statutory or actual

 damages, plus punitive damages along with costs, interest, and reasonable

 attorneys’ fees.

                                  COUNT XIII

VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT BY

                                NCA AND PRG

 97. Plaintiff reincorporates the preceding allegations One through Eighteen by

    reference.

 98. At all relevant times Defendants, NCA and PRG, in the ordinary course of

    its business, regularly engaged in the practice of collecting debts on behalf

    of other individuals or entities.

 99. Plaintiff is a "consumer" for purposes of the FDCPA and the account at

    issue in this case is a consumer debt.

 100.        Defendants, NCA and PRG, are a "debt collector" under the Fair

    Debt Collection Practices Act ("FDCPA"), 15 U.S.C. §1692a(6).

 101.        Defendants’ NCA and PRG’s foregoing acts in attempting to collect

    this alleged debt violated the following provisions of the FDCPA:

         a. 15 U.S.C. §1692e by reporting credit information which is known to

            be false.
       Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 22 of 23




102.        To date, and as a direct and proximate cause of the Defendants’

   failure to honor its statutory obligations under the FDCPA, the Plaintiff has

   continued to suffer from a degraded credit report and credit score.

   Defendant has willfully continued to report false information on the

   Plaintiff’s credit report.

103.        Plaintiff has suffered economic, emotional, general and statutory

   damages as a result of these violations of the FDCPA.


           WHEREFORE, PLAINTIFF PRAYS this Honorable Court grant

her a judgment against Defendant for statutory damages, actual damages, costs,

interest and attorneys' fees as provided by the Fair Debt Collection Practices Act.


                                JURY DEMAND

   Plaintiff hereby demands a trial by Jury.


   DATED: January 22, 2021

                                         By: /s/ Michael B. Halla
                                           Michael B. Halla
                                           Texas Bar number 24010082
                                           Attorney at Law
                                           5050 Quorum Dr.
                                           Suite 625
                                           Dallas, Texas 75254
                                           Telephone: (512) 626-2749
                                           Email: mhalla@hallalawfirm.com
Case 5:20-cv-01362-DAE Document 6 Filed 01/22/21 Page 23 of 23




                                   Attorney for Plaintiff,
                                   Tamika Drummond
